Appeal by defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered January 7, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Sufficient evidence was adduced to prove defendant’s guilt beyond a reasonable doubt, and the testimony of the accomplice was amply corroborated as required by CPL 60.22. The other contentions raised by defendant have been reviewed and found to be meritless. Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.